Dear Ms. Moore:
Your opinion request regarding whether or not a constable is required to post a bond in the amount of $500.00, has been forwarded to me for response.
You are correct that older Attorney General opinions refer to a requirement that constables post a bond in the amount of $500.00 before taking office.  You cite Attorney General Opinion 1944-46, Page 317. However, more recent opinions, Attorney General Opinions No. 87-271 and 80-463, reflect the current state of the law which does not require a constable to post a bond.  (See attached.)
I trust this answers your inquiry.  Should you have any further questions, please feel free to contact this office for further assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ______________________________ THOMAS L. ENRIGHT, JR. Assistant Attorney General
RPI/TLE;dsc
Enclosures
OPINION NUMBER 87-271
April 2, 1987
57 Justice of the Peace R.S. 13:2583, R.S. 33:1731, and R.S. 13:2582
Constables are not required to give a bond, except in the city courts of New Orleans. In the city courts of New Orleans, the amount of bond is five thousand ($5,000.00) dollars with one or more solvent sureties. Also, a justice of the peace is not required to give bond as a requisite to taking office.
Honorable Winifred B. Brinkley Clerk of Court P. O. Box 370 Minden, Louisiana 71058
Dear Mrs. Brinkley:
You requested an opinion as to whether or not there is a bond requirement for constables and Justices of the Peace.
First, a constable is not required to give a bond, except for constables of the city courts in Orleans Parish. LSA-R.S. 13:2583
pertains to qualifications of constables, and provides:
    A. There shall be one constable for the court of each justice of the peace in the several parishes of the state, who shall be of good moral character, able to read and write the English language, and an elector and resident of the ward from which elected. He shall possess such other qualifications as are provided by law.
    B. A constable shall be elected at the congressional election for terms of six years by the qualified electors within the territorial limits of the justice of the peace ward of the court for which he is elected. He shall take office on the first day of January following the election.
    C. The term of the constables in office on September 7, 1984, shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B hereof.
In addition, constables in the city courts of New Orleans are governed by LSA-R.S. 33:1731, and are required to give a bond before taking office. LSA-R.S. 33:1731 reads as follows:
§ 1731. Qualifications; bond
    Constables of the city courts in New Orleans shall be citizens of the state, residents and voters of the city of New Orleans, and before entering upon their duties shall give bond with one or more solvent sureties, in the sum of five thousand dollars, conditioned for the faithful performance of their duties and for the legal adjustment of all claims against them incurred in their official capacity. This bond may be sued upon by any person damaged in any way by the constable in the discharge of his official duties.
You also asked whether a justice of the peace is required to give a bond. The qualifications of a justice of the peace do not require the giving of a bond. The qualifications are contained in LSA-R.S. 13:2582, which states:
    A. Each justice of the peace shall be of good moral character, a qualified elector and able to read and write the English language correctly. Each shall possess such other qualifications as are provided by law.
    B. Justices of the peace shall be elected at the congressional election for terms of six years by the qualified voters within the territorial limits of their jurisdiction. They shall take office on the first day of January following election.
    C. The term of the justices of the peace in office on September 7, 1984, shall expire on December 31, 1990. Their successors shall be elected pursuant to Subsection B hereof.
As provided by the above-mentioned statutes, constables are not required to give a bond, except in the city courts of New Orleans. In the city courts of New Orleans, the amount of bond is five thousand ($5,000.00) dollars with one or more solvent sureties. Also, a justice of the peace is not required to give bond as a requisite to taking office.
It is hoped that this opinion has been of some assistance to you. If this office can be of any further assistance, please feel free to contact us.
Sincerely,
                             WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                             BY: ___________________________ OLIVER W. WILLIAMS Assistant Attorney General
OWW:jv
OPINION NUMBER 80-463
April 22, 1980
8 Bonds 107 Sheriffs, Constables, Marshals 13 Coroners 10 Clerks of Court 4 Assessors R.S. 13:1886; 13:2508; 33:1731; 33:1551; Art. 14, § 16(5)
Bond requirements for assessors, sheriffs, constables, clerks of court, coroners.
Honorable James H. Brown Secretary of State Post Office Box 44125 Baton Rouge, Louisiana 70804
Dear Secretary Brown:
You requested the opinion of this office concerning the bond requirements for the following public officials: assessors, clerks of court, constables, coroners, and sheriffs.
Each tax assessor in each parish) except Orleans Parish, must furnish a bond in the amount of $3,000.00 for each representative of his parish in the legislature, but not over a total of $10,000.00. The tax assessor of Orleans Parish must furnish a bond in the amount of $5,000.00. La.R.S.47:1904.
Clerks of district courts in all parishes, except Orleans Parish, must post bonds in the amount of $10,000.00 each. La.R.S. 13:752. The clerk of the Orleans Parish Civil District Court must post a bond for $25,000.00, and the clerk of the Orleans Parish Criminal District Court must post a bond for $10,000.00. La.R.S. 13:1031.
Each clerk of a city court, other than New Orleans city courts, must post a bond in an amount fixed by the city judge, but not less than $1,000.00. La.R.S. 13:1886.
The clerk of the First City Court of New Orleans must post a bond for $25,000.00. La.R.S. 13:2164. We find no comparable provision for the clerk of the Second City Court of New Orleans.
The clerk of the New Orleans Municipal Court must furnish a bond in the amount of $10,000.00. La.R.S. 13:2508.
The constable of the City of New Orleans must post a bond for $5,000.00. La.R.S. 33:1731. No statutory provision mandates a bond for other constables.
The coroner of each parish, except Orleans Parish, must furnish a bond in the amount of $2,000.00. The coroner of Orleans Parish must post a bond for $25,000.00. La. 33:1551.
The sheriff of each parish, except Orleans Parish and East Baton Rouge Parish, acting as tax collector, must post a bond in the amount of $1,000.00 over the full amount of state and parish taxes levied, according to the last-filed assessment roll of the parish, but not over $20,000.00. The sheriff of East Baton Rouge Parish, acting as tax collector, must furnish a bond for $300,000.00. The New Orleans state tax collector must post a bond for $100,000.00. La.R.S. 33:1444 and 47:2052.
Acting as a law enforcement official, the sheriff of each parish, except Orleans Parish, must furnish a bond in the amount of $6,000.00. La.R.S. 33:1443. The Criminal Sheriff of Orleans Parish must post a bond for $10,000.00, and the Civil Sheriff of Orleans Parish must furnish a bond for $50,000.00. See 1974 La. Const. Art. 14, § 16(5); 1927 La. Const. Art. 7, § 89; 1913 La. Const. Art. 142.
We hope this information is beneficial. Should you have any further questions, please do not hesitate to contact our office.
Sincerely,
                             WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                             BY: __________________________ Judy F. Pierce Staff Attorney
JFP:bw